Appeal from a judgment of the Supreme Court at Special Term, entered July 9, 1976 in Clinton County, which granted petitioner’s application, in a proceeding pursuant to CPLR article 78, and restored all of petitioner’s lost good behavior time allowances, ordered that the prisoner be released immediately on conditional release if he should so apply, and made certain other orders in conformity therewith. The petitioner herein, Victor Ortiz, was sentenced on April 18, 1974 to an indeterminate term of imprisonment with a maximum of four years. His conditional release date was March 5, 1976 and his maximum expiration date was July 5, 1977. In conformity with the judgment of Special Term which is before us on appeal, his "good time” credits were restored to him and he became eligible for conditional release. He was, in fact, released on July 30, 1976. Since Mr. Ortiz has been released from prison and his maximum imprisonment date was July 5, 1977, this appeal is moot. Such being the case, we do not pass upon the merits. Appeal dismissed as moot, without costs. Sweeney, J. P., Kane, Main, Larkin and Herlihy, JJ., concur.